DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered. Claims 1-8 and 20-28 are pending.
Claim Objections
Claims 5 and 25 are objected to because of the following informalities:  
Regarding claim 5, line 3’s “the heart” is objected for implying an earlier instance of “a heart”, but an earlier instance of “a heart” is not claims 1 and 5. Thus claim 5, line’s “the heart” is interpreted as --[[the]] a heart—mirroring the language of:
a)	claim 2, lines 1,2: “the ROI includes at least one of a heart”; and 
b)	claim 3, line 2: “the ROI is a heart”.
Regarding claim 25, claim 25 is objected the same as claim 5. 

Appropriate correction is required.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-8 and 20-28, 35 USC 112(f) is not invoked in claims 1-8 and 20-28. Note that claim 1’s “determining a motion field…using a motion prediction model” does not invoke 35 USC 112(f), because “determining a motion field” and “using a motion prediction model” is one and the same act. Thus, there is no 35-USC-112(f)-underlying function for the claimed “determining a motion field…using a motion prediction model”. Thus, 35 USC 112(f) is not invoked in claims 1-8 and 20-28. If 35 USC 112(f) was invoked (but is not in this Office action), then applicant’s fig. 7, see Suggestions, is the corresponding structure.  
Regarding claim 5 (including claim 25), line 3’s “the heart” is interpreted as:
--[[the]] a heart--
mirroring the language of:
a)	claim 2, lines 1,2: “the ROI includes at least one of a heart”; and 
b)	claim 3, line 2: “the ROI is a heart”.	

















The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “distance” (as in “a first distance between a first feature point and a second feature point” and “a second distance between a third feature point in the target image…and a fourth feature point in the target image” in claim 1) is interpreted in light of applicant’s disclosure (fig. 9A,9B: “A long axis image may illustrate a cross-section”, [0085], 3rd to last S) and definition thereof via Dictionary.com wherein:
--the extent or amount of extent or area in two dimensions between two things, points, lines, etc.--

is “taken” as the meaning of the claimed “distance” via MPEP 2111.01 III:
distance
noun
1	the extent or amount of space between two things, points, lines, etc.

wherein “space” is defined:
space
noun
3	extent or area in two dimensions; a particular extent of surface:
to fill out blank spaces in a document.



The claimed “of” (as in “point of…points in the reference motion phase” in claim 1) is interpreted in light of applicant’s disclosure
“[0129] In some embodiments, the generated motion prediction model may be utilized in image segmentation by the processing device 140B or another computing device (e.g., the processing device 140A). For example, the processing device 140B may obtain an annotated image of a sample ROI corresponding a third motion phase and unannotated image of the sample ROI corresponding a fourth motion phase. The third and fourth motion phases may be two different motion phases of the sample ROI. The annotated image may include an annotation of one or more first feature points relating to the sample ROI. The identification of the first feature point(s) in the annotated image may be performed according to a feature point identification technique as described elsewhere in this disclosure (e.g., 502 and the relevant descriptions). The processing device 140B may determine a motion field of the first feature point(s) from the third motion phase to the fourth motion phase by inputting the annotated image and the unannotated image into the motion prediction model. The motion field of the first feature point(s) may be determined in a similar manner as how the motion field of the feature point(s) of the reference image is determined as described in connection with 503. The processing device 140B may generate a second annotated image of the sample ROI corresponding the fourth motion phase based on the annotation of the first feature point(s) and the motion field of the first feature point(s). The second annotated image may include an annotation of one or more second feature point(s) corresponding to the first feature point(s). For example, for a certain first feature point, the processing device 140B may determine the coordinate of a corresponding second feature point in the unannotated image by transforming the coordinate of the certain first feature point according to the motion vector of the certain first feature point. The processing device 140B may further generate an annotation of the determined second feature point corresponding to the certain first feature point. In this way, the ROI (e.g., the second feature point(s) of the ROI) may be segmented in the unannotated image and a segmented image (i.e., the second annotated image) may be generated.”

and definition thereof via Dictionary.com wherein “(used to indicate…connection)” is “taken” as the meaning of the claimed “of” via MPEP 2111.01 III:
of
preposition
7	(used to indicate possession, connection, or association):
the king of France; the property of the church.



The claimed “from” (as in “the first feature point and the second feature point  from the reference motion phase to the target motion phase” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “(used to specify a starting point in spatial movement)” is “taken” as the meaning of the claimed “from” via MPEP 2111.01 III:
from
preposition
1	(used to specify a starting point in spatial movement):
a train running west from Chicago.

The claimed “phase” (as in “from the reference motion phase to the target motion phase” in claim 1) is interpreted in light of applicant’s disclosure [0094] and figure 10 and definition thereof via Dictionary.com wherein “A characteristic form, appearance, or stage of development that occurs in a cycle or that distinguishes some individuals of a group” is “taken” as the meaning of the claimed “phase” via MPEP 2111.01 III:
MEDICAL DEFINITIONS FOR PHASE
phase
n.
A characteristic form, appearance, or stage of development that occurs in a cycle or that distinguishes some individuals of a group.

The claimed “on” (as in “point on an endocardium” in claim 3) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “as a part or element of” is “taken” as the meaning of the claimed “on” via MPEP 2111.01 III:
on
preposition
4	in connection, association, or cooperation with; as a part or element of:
to serve on a jury.


Response to Arguments
II.	Objection of claims 1-8 and 20 because of alleged informalities
Applicant’s arguments, see remarks, page 10, filed 7/25/2022, with respect to the objection of claims 1-8 and 20 have been fully considered and are persuasive.  The claim objection of claims 1-8 and 20 has been withdrawn. 
III.	Rejection of claims 1-4, 6, and 20 under 35 USC 103
Applicant’s arguments, see remarks, pages 10-14, filed 7/25/2022, with respect to the rejection(s) of claim(s) 1-4,6 and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of OSAMU et al. (WO 2010-079690 A1) with SEARCH machine translation that teaches a plurality of distances between points Tn for each image over time (A-Z) in fig. 5:










    PNG
    media_image1.png
    1141
    1096
    media_image1.png
    Greyscale

	Thus, Patrick is removed from the 35 USC 103 combination, since Patrick is not relevant to amended claim 1 or to the new 35 USC 103 combination in the new grounds of rejection.


IV.	Rejection of claim 5 under 35 USC 103
Regarding claim 5, the new 35 USC 103 combination, Zabair et al. (US Patent App. Pub. No.:US 2011/0243401 A1) in view of OSAMU et al. (WO 2010-079690 A1) with SEARCH machine translation, as applied to amended claim 1, further in view of Abe et al. (US Patent App. Pub. No.: US 2003/0083578 A1), of claim 5 is shown below:…






    PNG
    media_image2.png
    1508
    930
    media_image2.png
    Greyscale

V.	Rejection of claim 7 and claim 8 under 35 USC 103
The examiner is relying of the new 35 USC 103 combination of Zabair et al. (US Patent App. Pub. No.: US 2011/0243401 A1) in view of OSAMU et al. (WO 2010-079690 A1) with SEARCH machine translation to teach claim 1. Patrick is removed. Thus, Krebs is relied upon to teach claims 7 and 8.
VI.	New claims
The new claims, 21-28, are rejected the same as the old claims, 1-8 and 20.
















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claims 1-4,6 and 20 and 21,22,23,24,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zabair et al. (US Patent App. Pub. No.: US 2011/0243401 A1) in view of OSAMU et al. (WO 2010-079690 A1) with SEARCH machine translation.
Regarding claim 1, Zabair teaches a system, comprising: 
at least one storage device (via fig. 1:109: “Memory”) including a set of instructions (via figs. 2-6 and 12) for physiological motion measurement (as indicated in figures 16-20,22,23,28,37 and 42-49:plots); and 

at least one processor (via fig. 1:111: “Processor”) configured to communicate (via fig. 1:103: “Image Sequence Processing System”) with the at least one storage device (said via fig. 1:109: “Memory”), wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including: 
acquiring a reference image (via any one of fig. 9(a)-(p): frames 1-16) of a region of interest (ROI) corresponding to a reference motion phase of the ROI and a target image (via any other of said fig. 9(a)-(p): frames 1-16) of the ROI corresponding to a target motion phase of the ROI, the target motion phase being different from the reference motion phase (via heart images); 
identifying one or more feature points (via fig. 8: “A” and “Predict”: moving points) relating to the ROI from the reference image;









determining, based on the reference image (or “based on…a…reference image”, [0195], 1st S), a first distance1 (comprised by a vectora via “the ML displacement estimate”, [0196], last S, corresponding to fig. 31(a): “Rest frame showing template block Tr” and fig. 31(b): “Stress frame showing the search window W8”) between2 a (temporal, via fig. 7: “Common Timescale”) first feature point (or “a point on the endocardial boundary in the rest frame”, [0196]: 6th S) and a second (temporal, via said time scale) feature point (or “the corresponding point on the endocardial boundary in the corresponding stress frame”, id., comprised by said displacement vector over time) of (“of” used to indicate connection via said “corresponding point on the endocardial boundary in the corresponding stress frame”) the one or more (corresponding) feature points, the first feature point and the second feature point being in the reference image corresponding to the reference (via said “based on…a…reference image”) motion (via “organ’s motion”, [0057], penultimate S) phase (via “an end-diastolic phase (ED) to an end-systolic phase (ES)”, [0078], last S); 







determining a motion field (two types a) and b), both of which is represented in fig. 12: “Developing the CCA Model: Modeling Deformations: Spline interpolation scheme for deformations at required points in cardiac cycle”: 
a)	“matching blocks…motion field”, cited below [0194], represented in fig. 4:421: “predict a relative position of each of the at least one identifiable landmark under the second condition at each of the plurality of points in the time within the common timescale” comprising “block-matching…predictions”, cited below [0056], and 
b)	“endocardial motion fields”, cited below [0114], represented in fig. 4:431: “derive features/ perform calculations”) of the first feature point and the second feature point from (as shown from point to point in fig. 7) the reference motion phase (comprised by a cycle) to the target motion phase (comprised by said cycle) using a motion prediction model (or “template” via “a template block (or set) of pixels” as shown in fig. 31(a): “Rest frame showing the template block Tr”), wherein an input of the motion prediction model (or “template” via “a template block (or set) of pixels”) includes (or involves as a factor) at least the (any one) reference image and the (any other one) target image; 
determining, based on the motion field (via said “matching blocks…motion field”), a second distance (via “calculations…such as radial shortening, circumferential length and/or surface area”, [0114],2nd to last S) between (shifted in meaning to a spatial aspect) a third feature point (via “points…of interest in the image”, [0069], 6th S from last S) in the target image, corresponding to the first feature point, and a fourth feature point (via said points of interest in the image) in the target image, corresponding to the second feature point; and 
determining, based on the first distance and the second distance, a physiological condition (via fig. 12: “Applying the Model: Predicting Stress Segmentation Priors: Given rest landmark positions throughout cardiac cycle, predict stress priors using the defined model parameters”) of the ROI (via:
“[0056] Embodiments of the subject invention relate to systems, methods, and 
apparatus for processing a plurality of images.  In an embodiment, a plurality of images depicts a subject at a corresponding plurality of timepoints within a time period.  In an embodiment, the plurality of images, called a sequence of images, are sequenced according to the order of their corresponding timepoints within the time period.  In an embodiment, one or more training datasets are analyzed having a first plurality of images showing a first condition and a second plurality of images showing a second condition.  In an embodiment, the first plurality of images comprises images of a subject at a corresponding first plurality of timepoints within a first period of time and the second plurality of images of the subject comprises images of the subject at a corresponding second plurality of timepoints within a second period of time.  In an embodiment, during the first period of time the subject is in the first condition and during the second period of time the subject is in the second condition.  In an embodiment, the first and second conditions are dynamic states and the images show movement, velocity, or other changes in the subject over time.  In an embodiment, a relationship is determined between relative positions of one or more features in the images showing the first condition and relative positions of the one or more features in the images showing the second condition.  In an embodiment, a multivariate regression model is used to determine such a relationship.  In an embodiment, the determined relationship is used to predict positions of the one or more features in an inquire dataset having a first plurality of images showing the first condition and a second plurality of images showing the second condition.  Given positions of the one or more features in the first plurality of images and the determined relationship, positions of the one or more features in the second plurality of images are predicted.  The predicted positions can then be refined using various methods.  In an embodiment, a block-matching scheme is used to refine the predictions.  In an embodiment, one or more pluralities of images are aligned to a common time scale.  In a further embodiment, the aligned pluralities are then compared or used to predict positions of features in other images.”









“[0114] For example, in an embodiment, a heart is the subject of the images.  In an embodiment, the approximated feature(s) include an endocardial border of the heart.  In an embodiment, the border of the heart of a patient after a stress stimulus is approximated.  In an embodiment, the border approximates the endocardial border of the left ventricle (LV) of the heart.  Various calculations can be made from the endocardial border of the left ventricle.  In an embodiment, a left ventricular area and/or volume is calculated.  In an embodiment, such an area and/or volume is calculated at various time points within the cardiac cycle of the heart.  In an embodiment, the images are three-dimensional images that allow a three-dimensional endocardial border to be approximated.  A volume can then be calculated from the three-dimensional border.  In an embodiment, the images are two-dimensional images that allow a two-dimensional border to be approximated.  In an embodiment, a volume is estimated from the two dimensional border.  In an embodiment, such a volume is estimated, such as by using perpendicular views of the LV and/or by assuming an ellipsoidal shape.  In an embodiment, the area and/or volume is calculated at the end diastolic (ED) and/or the end systolic (ES) phase of the cycle.  In an embodiment, the end diastolic volume (EDV) and the end systolic volume (EDV) are used to calculate the stroke volume (SV) and/or the ejection fraction (EF) as known in the art.  Various other calculations can be made, such as radial shortening, circumferential length and/or surface area, curvatures, velocities, and/or endocardial motion fields.  In an embodiment, features on the epicardial (outer LV) boundary are also tracked and myocardial strain can be calculated 
from the positions thereof.  In an embodiment, myocardial thickening is calculated from tracked features of the heart.”

“[0194] In an embodiment, the coarse-to-fine technique has the advantage of 
reducing computation time because of the larger blocks used initially, it benefits from the immunity to noise associated with large matching blocks, and at the same time keeps the higher resolution of the motion field associated with small matching blocks.”

“[0196] To date, speckle tracking has typically been used in motion estimation between consecutive frames.  It considers speckle as a feature that is useful, unlike algorithms which may try to smoothe/filter it out.  In embodiments, it is also fast to run computationally which makes speckle tracking based algorithms ideal for use in a clinical environment.  In an embodiment of the subject invention, one or more speckle tracking methods described above are used between corresponding rest and stress frames from 2D stress echocardiography.  In other embodiments, the concept is applied to 3D images.  In an embodiment, a template block (or set) of pixels is centered at a point on the endocardial boundary in the rest frame, and the search window is centered 
at the corresponding point on the endocardial boundary in the corresponding stress frame (see FIG. 31).  In other embodiments, as discussed above, the template or search window need not be centered on the point and/or the corresponding point.  In an embodiment, the ML displacement estimate gives the location of the best rest-stress match on the stress boundary i.e. the update required to refine the prior endocardial boundary in the stress frame.”


a	Dictionary.com:
vector
noun
1	Mathematics.
a	a quantity possessing both magnitude and direction, represented by an arrow the direction of which indicates the direction of the quantity and the length of which is proportional to the magnitude.Compare scalar (def. 4).

wherein “magnitude” is defined:
magnitude
noun
6	Mathematics. a number characteristic of a quantity and forming a basis for comparison with similar quantities, as length.

wherein “length” is defined:
length
noun
5	a distance determined by the extent of something specified:
Hold the picture at arm's length.).

SCIENTIFIC DEFINITIONS FOR DISPLACEMENT
displacement
Physics A vector, or the magnitude of a vector, that points from an initial position (of a body or reference frame) to a subsequent position.
















Zabair does not teach:
A’.	“determining…a first distance between a first feature point and a second feature point… the first feature point and the second feature point being in the reference image”;
A.	“between a third feature point in the target image, corresponding to the first feature point, and a fourth feature point in the target image, corresponding to the second feature point”; and 
B.	“based on the first distance and the second distance”.










Osamu teaches:
A’.	determining…a first (via fig. 5: alphabetical-timea-horizontal-x axis) distance between a first feature point (T1) and a second feature point (T2 or “the distance between two feature points T”, pg. 5. penult para, 1st S) … the first feature point (T1:top as shown in fig. 4) and the second feature point (T2:bottom as shown in fig. 4) being in the reference image (or “reference moving image”, page 4, 4th para: last S: corresponding to fig. 4, below:

    PNG
    media_image3.png
    630
    824
    media_image3.png
    Greyscale

												;


A.	determining (temporally), based on the motion field (or “moving” “field”, page 4, 3rd para, 3rd S) a second (via said temporal x-axis) distance (via a distance between points T3,4 at time B) between a third feature point (T3) in the target image (or “image “ “target”, page 4, 2nd para,1st S: corresponding to fig. 4), corresponding to the first feature point (T1), and a fourth feature point (T4) in the target image (or image target), corresponding to the second feature point (T2); and 
B.	based on (via “Next”, page 6, 4th para, 1st S: fig. 1:33 and 40 based on fig. 1:32, shown below) the first distance (at time A) and the second distance (at said time B via “distance…in each…target…image…and in…the reference…image”, page 4, penult para, 1st S, determined via said fig. 1:32).

    PNG
    media_image4.png
    506
    948
    media_image4.png
    Greyscale




a

    PNG
    media_image5.png
    855
    1004
    media_image5.png
    Greyscale









	Thus, one of ordinary skill in the art of displacements (via “The vertical axis is referred to as a displacement amount”, Osamu, page 6, 2nd para, last S; “a displacement of the feature from the feature's identified position”, Zabair [0069] 8th S) and diagnosis (taught by both Osamu and Zabair) can modify Zabair’s said “based on…a…reference image” with Osamu’s teaching of said “the distance between two feature points T” by:
A.	determining the distance in Zabair’s reference image by using said Osamu’s Tn over time A-Z, corresponding to Zabair’s fig. 4:427: “refine point on boundary”:


    PNG
    media_image6.png
    1508
    930
    media_image6.png
    Greyscale

 ; and 
B.	recognizing that the modification is predictable or looked forward to because the modification makes “diagnosis…easy”, Osamu, page 11, 4th para, last S.




















Regarding claim 2, Zabair as combined teaches the system of claim 1, wherein the ROI includes at least one of a heart (via said “endocardial motion fields” or situated within the heart motion fields), a lung, an abdomen, a chest, a stomach of a subject.
Regarding claim 3, Zabair as combined teaches the system of claim 1, wherein 
the ROI is a heart (via said “endocardial motion fields” or situated within the heart motion fields),  
the first feature (rest) point relating to the heart in the (starting) reference image includes an inner point (or a picture element via said “a template block (or set) of pixels”) on (“on” i.e., as a part of element of) an endocardium of the heart, and 
the second feature (corresponding stress) point relating to the heart in the reference image includes a corresponding outer point (said or a picture element via said “a template block (or set) of pixels”) on an epicardium of the heart.










Regarding claim 4, Zabair as combined teaches the system of claim 3, wherein to identify the inner point and the corresponding outer point from the (starting) reference image, the at least one processor is further configured to direct the system to perform additional operations including: 
segmenting, from the (starting) reference image, the endocardium and the epicardium (i.e., “segmentation” “of the left ventricle” “(LV)”); and
identifying, based on positions of the endocardium and the epicardium (via “landmarks is…an”  “epicardial border and/or an endocardial border” i.e., “a border of the left ventricle (LV)”), the inner point and the corresponding outer point (via fig. 1:122: “Landmark Identification”) from the reference (starting) image (via:
“[0073] In an embodiment, the interpolation module 127 is configured to interpolate and/or extrapolate one or more features in an image of a plurality of images from other features identified in the plurality of images.  In an embodiment, a relative position of a feature in an image of the plurality is interpolated and/or extrapolated based on the relative position of the feature in another image of the plurality.  In an embodiment, a line, curve, border, a surface, a volume, a cross-sectional slice, or other shape in an image is extrapolated from one or more other features of images of the plurality.  The one or more other features can be from the same image or different images of the plurality.  In a particular embodiment, a plurality of landmarks is used to 
approximate an epicardial border and/or an endocardial border in a plurality of echocardiography images, as further described below.  In an embodiment, the epicardial border and/or the endocardial border is a border of the left ventricle (LV) of a heart.  Various methods known in the art can be used to interpolate such features, such as a quadratic spline, an nth degree polynomial, a piecewise cubic spline, or a natural cubic spline, among other methods.  In an embodiment, the invention is not limited to any one interpolation method.  As discussed below, an interpolation module such as the interpolation module 127 can be used in various steps in the methods discussed below in relation to FIGS. 3-5.”);

“[0150] Thus, in an embodiment, the invention involves a prediction of a stress sequence segmentation given a rest sequence segmentation of the left ventricle.  In a further embodiment, the prediction is then updated by either using more traditional segmentation algorithms such as level sets or snakes or using image derived information from the rest sequence to inform the segmentation of the stress sequence as described above.”).

Regarding claim 6, Zabair as combined teaches the system of claim 1, wherein the motion prediction model (said via “a template block (or set) of pixels” represented in fig. 4:427: “refine point on boundary”) is trained (via fig. 1:123: “Training”, represented in fig. 4:441: “classify subject based on features/calculations”) according to a supervised training process (as indicated in fig. 38: a label-class tree: “a supervised classification technique”), the supervised training process comprising: 
















obtaining at least one annotated (via “labeled”) training sample (via “a different random sampling of the training datasets”), each of the at least one annotated training sample including a first annotated (said via “labeled”) image (via “training datasets … having a first plurality of images showing a first condition and a second plurality of images showing a second condition”) of a sample ROI corresponding to a first motion phase, a second annotated (said via “labeled”) image (said via “training datasets … having a first plurality of images showing a first condition and a second plurality of images showing a second condition”) of the sample ROI corresponding to a second motion phase, and a sample motion field (said via “matching blocks…motion field”, represented in fig. 4:421: “predict a relative position of each of the at least one identifiable landmark under the second condition at each of the plurality of points in the time within the common timescale” comprising “block-matching…predictions”, and “endocardial motion fields”, represented in fig. 4:431: “derive features/ perform calculations”) between the first annotated image and the second annotated image, the first annotated image being annotated (via said “labeled”) with one or more first sample feature points (via said picture elements) relating to the sample ROI, and the second annotated (via said “labeled”) image being annotated (via said “labeled”) with one or more second sample feature points (via said picture elements) corresponding (via said block matching) to the first sample feature points (via said picture elements); and 
generating the motion prediction model (via said fig. 12: “Developing the CCA Model”) by training a preliminary model using the at least one annotated training sample according to a supervised (via class labels) learning technique (via:


“[0117] In an embodiment, the method 401 proceeds to a step 441 wherein the subject of the plurality is classified based one or more results of the step 431.  In an embodiment, the subject is classified as normal or abnormal.  In an embodiment, the subject is classified into established categories.  Various classification techniques can be used.  In an embodiment, a supervised classification technique is used wherein a machine learning technique learns a function for classification from training data, which includes measurements or calculations upon which to base the classification (inputs) paired with their corresponding classes (outputs).  In an embodiment, the training data includes one more calculations described in the step 431 above.  Various learning 
techniques can be used, such as a naive Bayes' classifier and a random forests classifier.  The naive Bayes' classifier is based on Bayes' theorem and makes strong independence assumptions about the inputs.  A naive Bayes classifier also assumes that all the inputs are equally powerful in their ability to distinguish between classes.  In an embodiment, random forests can produce a very accurate classifier because of its ability to estimate the importance of variables in the classification (i.e., all inputs are not thought to be equally important as in the naive Bayes' classifier).  In an embodiment, one or more results from the step 431 are used as inputs to the trained classifier to 
produce a classification for the subject.”

“[0243] The nodes are one of two types; intermediate nodes and leaf nodes. The 
intermediate nodes are labeled as feature variables and the edges extending from these nodes are predicates on these features.  A leaf node is a node which has one incoming edge and no outgoing edges and is labeled with one class.  Once the model is built using training data, the classification for new datasets can be determined by going down the classification tree from root to leaf.  Typically, the features that appear at the top of the tree are those that are more important in making the classifications.”

“[0247] In bagging methods [L.  Breiman.  Bagging predictors.  Machine Learning, 24:123-140, 1996.], each classifier is trained on a random redistribution of 
the training datasets.  N datasets are randomly drawn, with replacement, from the original N training datasets and consequently, some datasets may be drawn more than once while others are not drawn at all.  Each classifier is therefore generated using a different random sampling of the training datasets and the aggregation of these gives the final ensemble of classifiers in the model.  The majority vote is then often taken as the aggregated classification.  Breiman showed that bagging is effective on unstable learning algorithms where small changes in the training dataset could result in large changes in the final classification, and that decision trees such as the one in FIG. 38 are of this type.  Also, bagging methods are generally more resilient to overfitting noise when compared to boosting methods.”).




Regarding claim 20, claim 20 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 20 and vice versa. Accordingly, Zabair as combined teaches claim 20 of a non-transitory computer readable medium (via fig. 1:109: “Memory”), comprising a set of instructions (via fig. 2-6,12) for physiological motion measurement, wherein when executed by at least one processor (via fig. 1:111: “Processor”), the set of instructions direct the at least one processor to effectuate a method, the method comprising: 

acquiring a reference image of a region of interest (ROI) corresponding to a reference motion phase of the ROI and a target image of the ROI corresponding to a target motion phase of the ROI, the target motion phase being different from the reference motion phase; 

identifying one or more feature points relating to the ROI from the reference image; 

determining, based on the reference image, a first distance between a first feature point and a second feature point of the one or more feature points, the first feature point and the second feature point being in the reference image corresponding to the reference motion phase;

determining a motion field (represented in fig. 12: Modeling Deformations: detailed in fig. 4 wherein 421:431 comprise two types of motion fields) of the first feature point and the second feature point from the reference motion phase to the target motion phase using a motion prediction model (via said fig. 12: Modeling Deformations), wherein an input of the motion prediction model (via said fig. 12: Modeling Deformations) includes at least the reference image and the target image (via fig. 12:top: “Standard B-mode stress echocardiography training datasets”; 

determining, based on the motion field, a second distance between a third feature point in the target image, corresponding to the first feature point, and a fourth feature point in the target image, corresponding to the second feature point; and 

determining, based on the first distance and the second distance, a physiological (stress) condition of the ROI.





Regarding claim 21, claim 21 is rejected the same as claim 1. Thus argument presented in claim 1 is equally applicable to claim 21 and vice versa. Thus, Zabair as combined teaches claim 21 of A method implemented on a computing device having at least one processor, and at least one storage device, the method comprising: 

acquiring a reference image of a region of interest (ROI) corresponding to a reference motion phase of the ROI and a target image of the ROI corresponding to a target motion phase of the ROI, the target motion phase being different from the reference motion phase; 

identifying one or more feature points relating to the ROI from the reference image; 

determining, based on the reference image, a first distance between a first feature point and a second feature point of the one or more feature points, the first feature point and the second feature point being in the reference image corresponding to the reference motion phase; 

determining a motion field of the first feature point and the second feature point from the reference motion phase to the target motion phase using a motion prediction model, wherein an input of the motion prediction model includes at least the reference image and the target image; 

determining, based on the motion field, a second distance between a third feature point in the target image, corresponding to the first feature point, and a fourth feature point in the target image, corresponding to the second feature point; and

determining, based on the first distance and the second distance, a physiological condition of the ROL.








Regarding claim 22, claim 22 is rejected the same as claim 2. Thus argument presented in claim 2 is equally applicable to claim 22 and vice versa. Thus, Zabair as combined teaches claim 22 of The method of claim 21, wherein the ROI includes at least one of a heart, a lung, an abdomen, a chest, a stomach of a subject.
Regarding claim 23, claim 23 is rejected the same as claim 3. Thus argument presented in claim 3 is equally applicable to claim 23 and vice versa. Thus, Zabair as combined teaches claim 23 of The method of claim 21, wherein the ROI is a heart, the first feature point relating to the heart in the reference image includes an inner point on an endocardium of the heart, and the second feature point relating to the heart in the reference image includes a corresponding outer point on an epicardium of the heart.
Regarding claim 24, claim 24 is rejected the same as claim 4. Thus argument presented in claim 4 is equally applicable to claim 24 and vice versa. Thus, Zabair as combined teaches claim 24 of The method of claim 23, wherein the identifying the inner point and the corresponding outer point from the reference image includes: segmenting, from the reference image, the endocardium and the epicardium; and identifying, based on positions of the endocardium and the epicardium, the inner point and the corresponding outer point from the reference image.
Regarding claim 26, claim 26 is rejected the same as claim 6. Thus argument presented in claim 6 is equally applicable to claim 26 and vice versa. Thus, Zabair as combined teaches claim 26 of The method of claim 21, wherein the motion prediction model is trained according to a supervised training process, the supervised training process comprising: 
obtaining at least one annotated training sample, each of the at least one annotated training sample including a first annotated image of a sample ROI corresponding to a first motion phase, a second annotated image of the sample ROI corresponding to a second motion phase, and a sample motion field between the first annotated image and the second annotated image, the first annotated image being annotated with one or more first sample feature points relating to the sample ROI, and the second annotated image being annotated with one or more second sample feature points corresponding to the first sample feature points; and 
generating the motion prediction model by training a preliminary model using the at least one annotated training sample according to a supervised learning technique.







Claims 5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zabair et al. (US Patent App. Pub. No.:US 2011/0243401 A1) in view of OSAMU et al. (WO 2010-079690 A1) with SEARCH machine translation as applied above further in view of Abe et al. (US Patent App. Pub. No.: US 2003/0083578 A1).
Regarding claim 5, Zabair as combined teaches the system of claim 1, wherein the motion field (said via “matching blocks…motion field”, represented in fig. 4:421: “predict a relative position of each of the at least one identifiable landmark under the second condition at each of the plurality of points in the time within the common timescale” comprising “block-matching…predictions” and “endocardial motion fields”, represented in fig. 4:431: “derive features/ perform calculations”) includes a motion vector (via “each…motion vector”, Zabair: [0201]: 3rd S) of the first feature (rest-interest) point (T1 comprised by said each motion vector) and a motion vector (via said each motion vector) of the second feature (stress-interest) point (T2 comprised by said each motion vector), and to determine a physiological condition of the heart, the at least one processor is further configured to direct the system to perform additional operations including: 
determining, based on the motion vector of the first feature point (T1), the third feature point (T3) in the target image corresponding to the first feature point (T1);
determining, based on the motion vector of the second feature point (T2), the fourth feature point (T4) in the target image corresponding to the second feature point (T2);
determining the second distance (at time B) between the third feature point (T3) and the fourth feature point (T4: this determining the second distance limitation is already addressed in the rejection of claim 1) in the target motion phase; and 
determining (via “myocardial strain can be calculated”, [0114], penultimate S), based on the first distance (at time A) and the second distance (at time B), a strain value relating to the heart.





The combination does not teach:
“based on the first distance and the second distance, a strain value relating to the heart”.









Abe teaches claim 5 of:
determining, based on the first distance (in fig. 2: strain lengths: “L0” or “L1” or “L2” via figs. 13A,16: one of the arrows pointing to “X”, represented in fig.14B:S143: “Limiting tracking points in the computation start time phase”) and the second distance (via said strain lengths L0-L2 via figs. 13A,16 other of said one of the arrows pointing to “X”), a strain value (via fig. 14B:S146:S147: “Generation and Display of Strain Image: Steps S146 and S147” corresponding to fig. 2: said “L0”, “L1” and “L2”) relating to the heart (via:
“[0167] [Estimation of Corrected Output Values by Interpolation, Generation and 
Display of Strain Image: Steps S146 and S147] 
 [0168] This processing is the same as that in the first embodiment.”).

Thus, one of skill in the art of heart strain can modify the combination of Zabair’s teaching of said “myocardial strain can be calculated” with the combination of Abe’s teaching of said fig. 14B:S141: “Obtaining the spatiotemporal distribution of tissue velocity” by:
a)	making Zabair’s fig. 1:112: “Input Device” be as Abe’s fig. 5:all;

b)	installing Abe’s instructions of fig. 14B into Zabair’s fig. 1:109: “Memory”;

c)	calling the installed instructions upon reaching Zabair’s fig. 4:431: “derive features/perform calculations”, as modified via the combination:


    PNG
    media_image6.png
    1508
    930
    media_image6.png
    Greyscale
;
d)	determining motion vectors from the matching blocks motion field;

e)	inputting the motion vectors into the installed instructions of fig. 14B;

f)	executing the installed instructions of Abe’s fig. 14B; and

g)	recognizing that the modification is predictable or looked forward to because the modification results in a method to “provide a motion information image representing displacement or strain with high stability” via Abe:
“[0013] The present invention has been made in consideration of the above situation, and has as its object to provide an ultrasound image apparatus, and motion information image generating method which provide a motion information image representing displacement or strain with high stability even if the image is generated from a living tissue such as the heart.”

Regarding claim 25, claim 25 is rejected the same as claim 5. Thus argument presented in claim 5 is equally applicable to claim 25 and vice versa. Thus, Zabair as combined teaches claim 25 of The method of claim 21, wherein the motion field includes a motion vector of the first feature point and a motion vector of the second feature point, and the determining a physiological condition of the heart includes:
determining, based on the motion vector of the first feature point, the third feature point in the target image corresponding to the first feature point; 
determining, based on the motion vector of the second feature point, the fourth feature point in the target image corresponding to the second feature point; 
determining the second distance between the third feature point and the fourth feature point in the target motion phase; and 
determining, based on the first distance and the second distance, a strain value relating to the heart.








Claims 7,8 and 27,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zabair et al. (US Patent App. Pub. No.:US 2011/0243401 A1) in view of OSAMU et al. (WO 2010-079690 A1) with SEARCH machine translation as applied above further in view of Krebs et al. (US Patent App. Pub. No.: US 2020/0090345 A1).
Regarding claim 7, Zabair teaches the system of claim 1, wherein the motion prediction model (via said “a template block (or set) of pixels”) is trained (via fig. 1:123: “Training”: represented as fig. 3: determine relative position between rest and stress) according to an unsupervised training process (via fig. 1:123: “Training”: represented as fig. 3: determine relative position between rest and stress), the unsupervised training process (said via fig. 1:123: “Training”: represented as fig. 3: determine relative position between rest and stress) comprising: 
obtaining at least one training sample (via said “random sampling”, [0247]: cited in the rejection of claim 6), each of the at least one training sample including a first image (via any one image of said fig. 9(a)-(p)) of a sample ROI in a first motion phase and a second image (via any one other image of said fig. 9(a)-(p)) of the sample ROI in a second motion phase; and 
generating the motion prediction model (via said fig. 12: “Developing the CCA Model”: “Linking the Rest and Stress Deformations”) by training (said via fig. 1:123: “Training”: represented in fig. 3 determining rest relative to stress) a preliminary model (via said fig. 12: “Developing the CCA Model”) using the at least one training sample (via said “random sampling”, [0247]: cited in the rejection of claim 6) according to an unsupervised learning technique (“a machine learning technique” represented in fig. 12: “Modeling Deformations” via:
“[0117] In an embodiment, the method 401 proceeds to a step 441 wherein the 
subject of the plurality is classified based one or more results of the step 431.  In an embodiment, the subject is classified as normal or abnormal.  In an embodiment, the subject is classified into established categories.  Various classification techniques can be used.  In an embodiment, a supervised classification technique is used wherein a machine learning technique learns a function for classification from training data, which includes measurements or calculations upon which to base the classification (inputs) paired with their corresponding classes (outputs).  In an embodiment, the training data includes one more calculations described in the step 431 above.  Various learning techniques can be used, such as a naive Bayes' classifier and a random forests classifier.  The naive Bayes' classifier is based on Bayes' theorem and makes strong independence assumptions about the inputs.  A naive Bayes classifier also assumes that all the inputs are equally powerful in their ability to distinguish between classes.  In an embodiment, random forests can produce a very accurate classifier because of its ability to estimate the importance of variables in the classification (i.e., all inputs are not thought to be equally important as in the naive Bayes' classifier).  In an embodiment, one or more results from the step 431 are used as inputs to the trained classifier to produce a classification for the subject.”).

Thus, Zabair does not teach, as indicated in bold above, the claimed “supervised”. Accordingly, Krebs teaches “supervised” or “supervised learning approaches” via:
“[0030] Embodiments of the present invention utilizes a deep neural network architecture for motion learning, which not only capture dense motion from sequences of medical images over time, but also learns an interpretable and generative motion model purely from training data.  The deep neural network framework described herein can be applied in both unsupervised and supervised learning approaches.”







Thus, one of skill in the art of learning and motion can modify Zabair’s teaching of said “a machine learning technique” with Krebs’ teaching of said “supervised learning approaches” by:
a)	making Zabair’s fig. 1:123: “Training” be as Kreb’s fig. 1:all;
b)	inputting the training results, represented in Zabair’s fig. 12: “Modeling Deformations”: output arrow, of fig. 1:123: “Training”, as modified in step a), into Zabair’s fig. 12: “Producing Stress Segmentation Priors”; and
c)	recognizing that the modification is predictable or looked forward to because the modification is:
c1)	faster than other “motion estimations”; 
c2)	“guaranteed to be diffeomorphic”, i.e., guaranteed to be a smooth “continuous” trajectory or smooth “continuous” “differomorphic” “trajectories”, 
c3)	“implicitly regularized” which is “Another advantage”; and
c4)	uses “temporal consistency loss” “for robust motion learning”: “robustly handle noisy data and leads to a more robust motion estimation” via Krebs:
“[0003] Typically, organ motion is studied by finding correspondences between
the different frames in an image sequence.  Dense correspondences are typically found with deformable registration in which objective functions including a similarity metric between deformed and final images are optimized.  Due to the ill-posed nature of the problem, various regularizers are incorporated to add prior knowledge about the transformations under consideration.  In order to compute trajectories in a series of frames, diffeomorphic, spatiotemporal B-spline parameterized velocity fields have been introduced.  Due to 3D/4D B-spline grids, temporal consistency is taken into account by design.  The similarity metric is computed as the sum of the differences between a chose template image and all consecutive frames.  On approach proposed the use of barycentric subspaces as a projection space in which motion analysis can be done.  Other approaches rely on optical flow to get the dense deformation through the time series, and then manifold learning across a population to learn a mean motion model.”;


“[0036] According to an advantageous embodiment, a temporal consistency loss is used to incorporate temporal knowledge in the estimation of the deformation field between each pair of frames for robust motion learning.  In addition to directly estimation the velocities and deformations between frames of a given medical image sequence by the convolutional encoder-decoder, a set of previous frames in the image sequence is used to estimate the dense deformation from one frame to the other.  Basically, for a given medical image sequence, each previous frame is registered to the last frame by adding up the velocities of the intermediate frames.  That is, a predicted last frame is generated from each previous frame in the image sequence by warping each previous frame based on the sum of the pixel-wise velocities estimated for all of the intermediate frames by the convolutional encoder-decoder.  FIG. 3 illustrates generating a predicted last frame from each previous frame of a medical image sequence in order to train the DNN based on a loss function that enforces temporal 
consistency according to an embodiment of the present invention.  As shown in FIG. 3, a medical image sequence includes frames I.sub.t-3, I.sub.t-2, I.sub.t-1, I.sub.t, and I.sub.t+1.  A predicted last frame I*.sub.1+1 is generated from each previous frame I.sub.t-3, I.sub.t-2, I.sub.t-1, and I.sub.t based on the sum of velocities computed for that frame and the intermediate frames.  In particular, predicted last frame 302 is generated is generated by deforming frame I.sub.t based on the velocity field v.sub.t.  Predicted frame 304 is generated by deforming frame I.sub.t-1 based on the sum of the velocity 
fields v.sub.t-1+v.sub.t.  Predicted frame 306 is generated by deforming frame I.sub.t-2 based on the sum of the velocity fields v.sub.t-2+v.sub.t-1+v.sub.t.  Predicted frame 308 is generated by deforming frame I.sub.t-3 based on the sum of the velocity fields v.sub.t-3+v.sub.t-2+v.sub.t-1+v.sub.t.  Layers 212, 214, and 216 shown in FIG. 2 are used to perform these operations during training to implement training using temporal consistency loss.  Layer 212 adds the velocity field v.sub.t estimated for the current frame I.sub.t to the set of velocity fields v.sub..tau.  previously estimated for the previous layers.  Layer 214 generates a diffeomorphic deformation for each previous frame based on the sum of the velocity fields of estimate for that frame and each subsequent frame.  Layer 216 warps each previous frame based on the diffeomorphic deformation generated for each previous frame to generate a respective warped frame 217 that is a prediction for the last frame in the sequence.  The warped images (last frame predictions) generated from all of the frames in the sequence are all output from the network and the loss is computed with respect to a similarity metric comparing all warped frames with the actual last frame of the sequence.  Backpropagation is used to learn network parameters (weights) that minimize the loss function over the set of training medical image sequences.  The use of predictions generated from multiple frames in each sequence helps to robustly handle noisy data and leads to a more robust motion estimation.”






“[0038] The second part of the autoencoder loss, the reconstruction loss function, can be replaced with any similarity metric (and regularizer) as used in pair-wise registration.  In addition, in an advantageous implementation, the variational autoencoder can be conditioned by infusing downsampled versions of the moving image (I.sub.t) to the decoder part of the network.  FIG. 4 illustrates conditioning the variational autoencoder by infusing downsampled versions of the moving image to the decoder according to an embodiment of the present invention.  As shown in FIG. 4, two consecutive frames 402 and 404 are input to the convolutional encoder-decoder 400.  The first frame 402 is considered to be the moving image, and the network 400 estimates the velocity field between the first frame 402 and the second frame 400.  The architecture of the convolutional encoder-decoder network 400 can be implemented as 
described above in connection with FIG. 2.  Downsampled versions 406, 408, and 
410 of frame 402 are generated and input to the convolutional layers of the decoder part of the network.  The autoencoder loss (e.g., including the Kullback-Leibler divergence and the similarity metric) is calculated between the output of each convolutional layer of the decoder part and the respective downsampled version 406, 408, and 410 of frame 402.  This conditioning results in generating a more accurate deformation field than a deformation field estimated from the latent code alone.  Instead, this conditioning forces the deformation field to "fit" the image that is going to be warped.  The latent code .mu..sup..sigma.z generated by the autoencoder provides a projection of the motion to a low-dimensional parameterized space.  Since the latent space distribution (latent code) is interpretable, this space can be used for motion analysis and also for generating motion given a moving image.  Another advantage of the variational autoencoder is the implicit regularization of the DNN's output in general.”; and

“[0053] At testing time, the trained DNN takes tens of milliseconds for dense motion estimations, whereas variational state-of-the-art methods require minutes or hours.  Compared to other unsupervised deep learning based registration algorithms, the dense outputs are guaranteed to be diffeomorphic and are implicitly regularized due to the use of a variational autoencoder.  The use of temporal consistency loss and a memory module allow for capturing the temporal dependencies and model motion in longer sequences.”

wherein the adjective “differomorphic”, describing “dense outputs”, is defined via Dictionary.com:
diffeomorphism
noun Mathematics.
1	a differentiable homeomorphism.

wherein “homeomorphism” is defined:
homeomorphism
noun
2	Mathematics. a function between two topological spaces that is continuous, one-to-one, and onto, and the inverse of which is continuous.
Regarding claim 8, Zabair as combined teaches the system of claim 7, wherein the preliminary model (via said fig. 12: “Developing the CCA Model”, comprising said “Modeling Deformations”, as modified via the combination) is a generative adversarial network (GAN) model.
Thus, the combination already teaches claim 8. Accordingly, Krebs as already combined teaches:
wherein the preliminary model (comprised by fig. 1:100: “Train DNN to Learn Motion Model from Training Medical Image Sequences”) is a generative adversarial network (GAN) model (via said “implicitly regularized” “due to the use of a variational autoencoder” comprising a “Generative Adversarial Network (GAN)” “variational autoencoder (VAE)”: GAN VAE via Krebs:
“[0037] According to an advantageous embodiment, a variational autoencoder (VAE) can be used to force the estimated deformation fields to lay in a latent space z that is learned directly from the data.  Gaussian VAE, mixture of Gaussion, or Bayesian/Generative Adversarial Network (GAN) VAE can be used as well, for richer motion model representation.  In one embodiment, Enc(x) (i.e., the output of the encoder of the convolutional encoder-decoder) can be forced to be similar to a predefined prior distribution p(z) by adding the Kullback-Leibler divergence as part of the loss function during training.  The prior is considered to be the unit normal distribution N(0, I):  
KL(Enc(x).parallel.N(0, I)).”).

	Thus, one of skill in the art will further recognize that the modification of claim 7 is predictable or looked forward to because the modification results in “richer motion model representation”.






Regarding claim 27, claim 27 is rejected the same as claim 7. Thus argument presented in claim 7 is equally applicable to claim 27 and vice versa. Thus, Zabair as combined teaches claim 27 of  he method of claim 21, wherein the motion prediction model is trained according to an unsupervised training process, the unsupervised training process comprising: 
obtaining at least one training sample, each of the at least one training sample including a first image of a sample ROI in a first motion phase and a second image of the sample ROI in a second motion phase; and 
generating the motion prediction model by training a preliminary model using the at least one training sample according to an unsupervised learning technique.
Regarding claim 28, claim 28 is rejected the same as claim 8. Thus argument presented in claim 8 is equally applicable to claim 28 and vice versa. Thus, Zabair as combined teaches claim 28 of The method of claim 27, wherein the preliminary model is a generative adversarial network (GAN) model.
















Conclusion
Applicant’s disclosure states:

    PNG
    media_image7.png
    637
    887
    media_image7.png
    Greyscale

	“This” mechanism is fig. 7. Claim 1 does not claim at a minimum the “updated preliminary model” via fig. 7:701: “For each training sample, generating a first motion field from an image A to an image B of the training sample using an updated preliminary model determined in a previous iteration”. Thus the lack of the “updated preliminary model” in claim 1 is an indication of obviousness in light of applicant’s disclosure.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
    

    
        1 “distance” has shifted in meaning from a temporal aspect toward a spatial aspect; thus, claim 5’s “distance” has shifted in meaning towards a spatial aspect.
        2 “between” has shifted in meaning from a temporal aspect toward a spatial aspect; thus, claim 5’s “between” has shifted in meaning towards a spatial aspect.